EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, James Cronin, on 05/13/22.  
The application has been amended as follows: 

Claim 1 should be amended to recite:
	A method for monitoring a wheel system, the method comprising:
comparing a wheel end temperature to a wheel end temperature threshold;
determining whether a brake supply pressure is less than a brake supply pressure threshold;
determining whether a brake control pressure is greater than a first brake control pressure threshold when a stop lamp power signal is not present;
determining whether the brake control pressure is not greater than a second brake control pressure threshold when the stop lamp power signal is present;
generating a brake monitoring signal when at least one of the following brake monitoring conditions has occurred:
(i)	[[a]] the brake supply pressure is less than [[a]] the brake supply pressure threshold, wherein the brake supply pressure is a pressure supplied to an emergency brake chamber of a brake actuator for disengaging an emergency brake of the brake actuator;
(ii)	[[a]] the brake control pressure is greater than [[a]] the first brake control pressure threshold and [[a]] the stop lamp power signal is not present, wherein the brake control pressure is a pressure supplied to a service brake chamber of the brake actuator for engaging a service brake of the brake actuator; or 
(iii)	the stop lamp power signal is present and the brake control pressure is not greater than [[a]] the second brake control pressure threshold; and
generating a wheel monitoring signal if a brake monitoring signal is generated when the wheel end temperature is greater than the wheel end temperature threshold.

Claim 17 should be amended to recite:
A brake monitoring system comprising:
a control module comprising a processor that is configured to:
compare a wheel end temperature to a wheel end temperature threshold;
determine whether a brake supply pressure is less than a brake supply pressure threshold;
determine whether a brake control pressure is greater than a first brake control pressure threshold when a stop lamp power signal is not present;
determine whether the brake control pressure is not greater than a second brake control pressure threshold when the stop lamp power signal is present;
generate a brake monitoring signal when at least one of the following brake monitoring conditions has occurred:
(i)	[[a]] the brake supply pressure is less than [[a]] the brake supply pressure threshold, wherein the brake supply pressure is a pressure supplied to an emergency brake chamber of a brake actuator for disengaging an emergency brake of the brake actuator;
(ii)	[[a]] the brake control pressure is greater than [[a]] the first brake control pressure threshold and [[a]] the stop lamp power signal is not present, wherein the brake control pressure is a pressure supplied to a service brake chamber of the brake actuator for engaging a service brake of the brake actuator; or 
(iii)	[[a]] the stop lamp power signal is present and the brake control pressure is not greater than [[a]] the second brake control pressure threshold; and
generate a wheel monitoring signal if a brake monitoring signal is generated when the wheel end temperature is greater than the wheel end temperature threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 13, 2022